Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 1 of 11 PageID 76




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

TODD SMITH,

         Plaintiff,

v.                                                                Case No. 8:20-cv-2936-T-36CPT

AUTOMATIC DATA PROCESSING, INC.
And CORELOGIC BACKGROUND
DATA, LLC,

         Defendants.



     DEFENDANT, AUTOMATIC DATA PROCESSING, INC.’S MOTION TO DISMISS
      PLAINTIFF’S COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

         Defendant, AUTOMATIC DATA PROCESSING, INC. (“ADP”), improperly named as a

Defendant in this case,1 by and through its undersigned counsel and pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, hereby files and serves upon Plaintiff, TODD SMITH,

(“Plaintiff”), and co-Defendant CORELOGIC BACKGROUND DATA, LLC, (“CoreLogic”), this

Motion to Dismiss and Incorporated Memorandum of Law. In further support thereof, ADP states

the following:

                                             I.       BACKGROUND

         1.       On November 12, 2020, Plaintiff commenced this action in the Circuit Court for

the Sixth Judicial Circuit, in and for Pinellas County, Florida. Dkt. 1.




1
  Defendant ADP is incorrectly named as a Defendant in this action. ADP does not provide background screening
services and did not prepare the background screening report that serves as the basis for Plaintiff’s allegations. Instead,
the proper defendant is ADP Screening and Selection Services, Inc. (“ADP Screening”), which is a wholly-owned
subsidiary of Automatic Data Processing, Inc. As a consumer reporting agency, see 15 U.S.C. § 1681a(f), ADP
Screening performs background screening services and is the sole entity that prepared the background screening report
challenged by Plaintiff in his Complaint. Exhibit 1, Declaration of Jacqueline Richardson.

                                                            1
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 2 of 11 PageID 77




        2.       On December 9, 2020, Defendants jointly removed this matter to Federal Court on

the basis of diversity jurisdiction. Dkt. 1.

        3.       Plaintiff alleges one count of negligence and two counts of defamation against

ADP. Pl. Comp. ¶¶6-12, 20-27.

        4.       The sole basis of Plaintiff’s negligence and defamation claims against ADP is the

allegedly false inclusion of information in a report prepared about Plaintiff whereby Plaintiff

claims that the report “falsely stat[ed] that Smith was: (a) convicted of child molestation; (b)

convicted of sexual assault on a child; and (c) a registered sex offender with the National Sex

Offender Registry.” Pl. Compl. ¶ 8; see also Pl. Compl. ¶¶ 11-12, 21, 26.

        5.       Plaintiff’s Complaint is devoid of any dates as to when the alleged claims accrued

against ADP, or whether the claims are timely before the Court.

        6.       ADP Screening – the entity that prepared the consumer report referenced in the

Complaint – is a consumer reporting agency (“CRA”) as defined by the Fair Credit Reporting Act

(“FCRA”). See Pl. Compl. ¶¶ 7-8; see also 15 U.S.C. §1681a(f).2

        7.       On November 1, 2011, ADP Screening competed furnishing a background

screening report on Plaintiff pursuant to a request from one of its clients. The report contained sex

offender records from the states of Georgia and Wisconsin, which information had been provided

to the client on October 21, 2011.3

        8.       Plaintiff contacted ADP Screening on or about April 15, 2015 to report that the sex

offender information contained in the 2011 report for Georgia and Wisconsin was inaccurate.4



2
  “The term ‘consumer reporting agency’ means any person which, for monetary fees, dues, or on a cooperative
nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit
information or other information on consumers for the purpose of furnishing consumer reports to third parties, and
which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.”
3
  See Exhibit 1; Exhibit 2, Copy of November 1, 2011 Report to be filed under seal.
4
  See Exhibit 1.

                                                         2
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 3 of 11 PageID 78




         9.       ADP Screening issued an amended report regarding Plaintiff on April 20, 2015,

which omitted sex offender information from Georgia and Wisconsin. As a result, the amended

report did not contain any sex offender information. ADP Screening provided a copy of the

amended report to Plaintiff and notified the customer, who had originally requested the report in

2011, of the amended report.5

         10.      Plaintiff again contacted ADP Screening on May 28, 2015, seeking further changes

to his 2011 report by requesting the removal of other, non-sex offender information.6

         11.      ADP Screening issued a second amended report regarding Plaintiff on May 29,

2015. As with the first amended report, the second amended report did not contain any sex

offender information. ADP Screening provided a copy to Plaintiff and notified the same 2011

customer of the second amended report.7

         12.      ADP Screening did not receive any further requests from Plaintiff to modify the

contents of his 2011 report after it issued the second amended report dated May 29, 2015.8

         13.      Since November 2011, ADP Screening has not produced, reproduced or distributed

any background screening report on Plaintiff that contains statements that he has been convicted

of child molestation, convicted of sexual assault on a child and/or that he is a registered sex

offender.9 Nor does Plaintiff allege such in his Complaint.

         14.      Plaintiff’s claims are both preempted by the FCRA. Even if they were not

preempted, they are untimely under the applicable statute of limitations under Florida law.




5
  See Exhibit 1; Exhibit 3, Copy of April 20, 2015 Report to be filed under seal.
6
  See Exhibit 1.
7
  See Exhibit 1; Exhibit 4, Copy of May 28, 2015 Report to be filed under seal.
8
  See Exhibit 1.
9
  See Exhibit 1.

                                                         3
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 4 of 11 PageID 79




        15.     For the reasons stated more specifically below, Defendant ADP respectfully

requests that this Court dismiss all claims with prejudice as to ADP (and the proper Defendant,

ADP Screening, who solely furnished the background screening report referenced in the

Complaint) pursuant to Rule 12(b)(6).

                                    II.     LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, (2007)). Pleadings must

contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Indeed, “only a complaint that states a plausible

claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at

556). The mere possibility the defendant acted unlawfully is not enough to state a claim. Ashmore

v. F.A.A., 2011 WL 3915752, at *1 (S.D. Fla. Sept. 2, 2011) (citations omitted).

        Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a short and plain statement

of the claim showing that the pleader is entitled to relief in order to give the defendant fair notice

of what the claim is and the grounds upon which it rests. Although the pleading standard “does

not require ‘detailed factual allegations,’. . . it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (alteration added) (quoting Twombly, 550 U.S. at 555). To

meet this “plausibility standard,” a plaintiff must “plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678

(alteration added) (citing Twombly, 550 U.S. at 556). “The mere possibility the defendant acted

unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F.3d




                                                    4
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 5 of 11 PageID 80




1252, 1261 (11th Cir. 2009) (citation omitted), abrogated on other grounds by Mohamad v.

Palestinian Auth., 566 U.S. 449 (2012).

        When considering a motion to dismiss, a court must construe the complaint in the light

most favorable to the plaintiff and take the factual allegations therein as true. See Brooks v. Blue

Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (citing SEC v. ESM Grp.,

Inc., 835 F.2d 270, 272 (11th Cir. 1988)).

        Documents attached to the complaint may be considered on a motion to dismiss for failure

to state a claim without converting the motion into one for summary judgment. See FED.R.CIV.P.

10(c); Cortec Ind., Inc. v. Sum Holding, L.P., 949 F.2d 42, 47–48 (2d Cir.1991); I. Meyer Pincus

& Assoc. v. Oppenheimer & Co., 936 F.2d 759, 762 (2d Cir.1991). Moreover, “where the plaintiff

refers to certain documents in the complaint and those documents are central to the plaintiff’s

claim, then the Court may consider the documents part of the pleadings for purposes of Rule

12(b)(6) dismissal[.]” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th

Cir.1997) (per curiam). The court’s “duty to accept the facts in the complaint as true does not

require [the court] to ignore specific factual details of the pleading in favor of general or conclusory

allegations.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205–06 (11th Cir.2007). “Indeed, when

the exhibits contradict the general and conclusory allegations of the pleading, the exhibits govern.”

Id. at 1206.

        Following these principles, courts apply a two-pronged approach when considering a

motion to dismiss. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010). First,

a court will “eliminate any allegations in the complaint that are merely legal

conclusions.” Id. Second, a court will determine whether the factual allegations, assumed true,

“plausibly give rise to an entitlement to relief.” Id.



                                                   5
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 6 of 11 PageID 81




     III.     PLAINTIFF’S CLAIMS AGAINST ADP ARE PREEMPTED BY THE FCRA.

            Count I of Plaintiff’s Complaint asserts a negligence claim against ADP. Counts III and

IV assert claims for defamation against ADP.10 The FCRA preempts consumers, like Plaintiff,

from bringing state common law acts “in the nature of defamation, invasion of privacy, or

negligence” against consumer reporting agencies, based in whole or in part on a furnished

consumer report, “except as to false information furnished with malice or willful intent to injure

such consumer.” See 15 U.S.C. § 1681h(e); see also, Stroud v. Bank of Am., 886 F.Supp.2d 1308,

1322 (S.D. Fla. 2012); Bermudez v. Equifax Info. Servs., LLC, 2008 WL 5235161, at *4 (M.D. Fla.

Dec. 15, 2008); Malverty v. Equifax Info. Servs., LLC, 2019 WL 5295150, at *4-5 (M.D. Fla. Oct.

18, 2019). This Court in Malverty summarized applicable federal case law recognizing negligence

and defamation claims premised on disclosures of allegedly false information by a CRA are

preempted under the FCRA, absent “malice or willful intent to injure” a consumer:

            Interpreting this language, the Eleventh Circuit held that “here a company furnishes
            credit information about a consumer to a [CRA] pursuant to the [FCRA], the
            company furnishing the information is protected from state law defamation and
            invasion of privacy claims unless the information it provided was both false and
            also given with the malicious or willful intent to damage the consumer.” Lofton-
            Taylor v. Verizon Wireless, 262 F. App’x 999, 1001-02 (11th Cir. 2008). Other
            courts have applied § 1681h(e) to disclosures of false information by a CRA. See,
            e.g., Parks v. Experian Credit Bureau, No. 609-CV1284-ORL-19DAB, 2010 WL
            457345, at *3 (M.D. Fla. Feb. 4, 2010); see also Genevish v. Wells Fargo Bank,
            N.A., No. 8:13-cv-402- T-33AEP, 2013 WL 1296276, at *2 (M.D. Fla. Apr. 1,
            2013) (collecting cases, including Lofton-Taylor, for the proposition that “the
            FCRA preempts state negligence and defamation claims absent allegations of
            malice”); Young v. Equifax Credit Info. Servs., Inc., 294 F.3d 631, 638 (5th Cir.
            2002) (“The FCRA preempts state law defamation or negligent reporting claims
            unless the plaintiff consumer proves ‘malice or willful intent to injure’ him.”).

Id. at *4-5.




10
  Count II asserts a negligence claim solely against CoreLogic. Counts III and IV are asserted against both
Defendants.

                                                     6
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 7 of 11 PageID 82




           Here, the entirety of Plaintiff’s state law negligence and defamation claims against ADP

rest on his allegations relating to the furnishing of a consumer report governed by the FCRA and

are, therefore, preempted as a matter of law. See 15 U.S.C. § 1681h(e). Plaintiff has failed to allege

any facts supporting an inference that ADP furnished false information with “malice or willful

intent to injure” him, which is necessary to avoid preemption under the FCRA. At most, and only

as to Count IV, Plaintiff recites the threadbare allegation that ADP’s purported conduct was

“reckless[ly], and without any concern over the truth or falsity” of the statements. See Pl.’s Compl.

¶ 26. He provides absolutely nothing by way of factual support, however, for even these legally

deficient allegations. Aside from falling short of an allegation of “malice” or “willful intent to

injure,” simply stating that conduct was reckless or willful is insufficient to raise the inference of

a willful intent to injure beyond the speculative level.11 See, e.g., Allmond v. Bank of Am., 2008

WL 2445652, at *3 (M.D. Fla. June 16, 2008) (finding that plaintiff could not “state[ ] a claim

merely by quoting the ‘terms of art’ that encompass a given legal theory”) (quoting Twombly, 550

U.S. at 553).

           Plaintiff’s negligence and defamation claims against ADP are preempted by the FCRA.

For this reason, alone, dismissal, with prejudice, of all of his claims against ADP is in order.

                             IV.      PLAINTIFF’S CLAIMS ARE UNTIMELY

           Even if Plaintiff’s claims against ADP are not preempted (and they are), they are patently

untimely under the applicable limitations period and, for this additional reason, should be

dismissed.




11
     Fundamentally, a negligence claim infers the absence of malice or a willful intent to injure.

                                                             7
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 8 of 11 PageID 83




         A.       Plaintiff’s Claims are Time Barred Under Florida Tort Law.

         Florida Revised Statute 95:11 governs the statutory period for the claims asserted by

Plaintiff here: negligence and defamation. Negligence claims are subject to a four-year statutory

period. Id. at (3)(a). Defamation claims are subject to a two-year statutory period. Id. at (4)(g).

         To be timely, Plaintiff must show that his claim for negligence accrued on or after

November 12, 2016, and his defamation claim accrued on or after November 12, 2018. Plaintiff,

however, omitted all dates from his Complaint. This likely was no accident. Plaintiff complains

solely about the inclusion of sex offender information in his consumer report issued by ADP

Screening. See Pl.’s Compl. ¶¶ 8 (claiming reports falsely stated that Plaintiff was: “(a) convicted

of child molestation; (b) convicted of sexual assault on a child; and (c) a registered sex offender

with the National Sex Offender Registry”), 11-12, 21, 26. The only report containing any such

information (i.e., the only report that could arguably be at issue in this case) was completed and

furnished in its entirety by November 1, 2011.12 Notably, all of the complained of material was

removed from Plaintiff’s background screening report when ADP Screening issued its first

amended report in April 2015.13 Additionally, the second amended report issued in May 2015 also

did not contain any sex offender information.14 Simply put, the only report furnished regarding

Plaintiff by ADP Screening with the alleged incorrect sex offender information is from 2011.

Accordingly, the statute of limitations for his preempted state law negligence claim against ADP

expired more than five years prior to the filing of his Compliant. Likewise, the statute of

limitations for his preempted state law defamation claim against ADP expired more than seven

years prior to the filing of his Complaint.



12
   See Exhibits 1-4.
13
   See Exhibits 1, 3.
14
   See Exhibits 1, 4.

                                                 8
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 9 of 11 PageID 84




         Time-barred by over five years, dismissal, with prejudice, of all of Plaintiff’s state law

claims against ADP is in order.

         B.       Amending the Complaint to Assert a Claim Under the FCRA would also be
                  Futile Based on the FCRA’s Limitations Period.

         Plaintiff also cannot save his untimely Complaint against ADP by seeking to amend his

Complaint to assert a claim under the FCRA. The FCRA contains a statutory period requiring suits

to be brought either two years from the date of discovery or five years from the date of the alleged

violation, whichever is earlier:

         An action to enforce any liability created under this subchapter may be brought in
         any appropriate United States district court, without regard to the amount in
         controversy, or in any other court of competent jurisdiction, not later than the earlier
         of—
                (1) 2 years after the date of discovery by the plaintiff of the violation that is
                the basis for such liability; or
                (2) 5 years after the date on which the violation that is the basis for such
                liability occurs.

15 U.S.C. §1681p.
         In other words, the statute of limitations under the FCRA can be no longer than five years

from the date of the alleged violation. Id. Here, as stated above, Plaintiff complains solely about

the inclusion of sexual offender information in a consumer report furnished by ADP Screening in

2011. See Pl.’s Compl. ¶¶ 8, 11-12, 21, 26.15 As such, any hypothetical FCRA claim against ADP

would also be time-barred, as a matter of law.16

                                            V.       CONCLUSION

         WHEREFORE, ADP respectfully requests the Court dismiss Counts I, III and IV against

ADP, with prejudice, and award to it all other relief to which it may be entitled.




15
  See Exhibits 1-4.
16
  Even if Plaintiff tried to claim either of the 2015 amended reports following his dispute violated the FCRA (neither
of which contained any sex offender related information), he is still out of time – even assuming the applicability of
the longer five-year limitations period.

                                                          9
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 10 of 11 PageID 85




        Submitted this 16th day of December 2020.


                                                    FISHER & PHILLIPS, LLP

                                                    s/Michelle I. Anderson
                                                    MICHELLE L. ANDERSON, ESQ.
                                                    Florida Bar No. 0040585
                                                    BRETT P. OWENS, ESQ.
                                                    Florida Bar No. 0112677
                                                    RICHARD A. MILLISOR, ESQ.
                                                    Ohio Bar No. 0062882 (Pro Hac Vice
                                                    Forthcoming)
                                                    101 East Kennedy Blvd., Suite 2350
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 769-7500
                                                    Facsimile: (813) 769-7501
                                                    Email: manderson@fisherphillips.com
                                                    Email: bowens@fisherphillips.com
                                                    Email: rmillisor@fisherphillips.com

                                                    Counsel for Defendant, Automatic Data
                                                    Processing, Inc.




                                              10
FP 39405192.1
Case 8:20-cv-02936-CEH-CPT Document 11 Filed 12/16/20 Page 11 of 11 PageID 86




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of December 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically send an e-mail

notification of such filing to the following:


        Gillian Williston, Esq.
        Email: Gillian.Williston@troutman.com
        Counsel for Defendant, CoreLogic Background Data, LLC.

        David T. Knight, Esq.
        Email: DavidKnight@DavidKnightLaw.com
        Counsel for Plaintiff



                                                      s/ Michelle I. Anderson
                                                      Attorney




                                                 11
FP 39405192.1
